  Case 1:20-bk-11138-VK       Doc 148 Filed 08/20/21 Entered 08/20/21 10:10:27                 Desc
                               Main Document     Page 1 of 2




                            United States Bankruptcy Court
                             Central District of California
                                    San Fernando Valley
                              Judge Victoria Kaufman, Presiding
                                  Courtroom 301 Calendar

Thursday, August 19, 2021                                                    Hearing Room         301

1:30 PM
1:20-11138    1465V Donhill Drive, LLC                                                   Chapter 11

   #14.00     Motion by 5AIF Sycamore 2, LLC to reinstate dismissed
              chapter 11 bankruptcy case

                                  Docket       144

  Judge:
      On June 29, 2020, 1465V Donhill Drive, LLC ("Debtor") filed a voluntary chapter 11
      petition. On January 14, 2021, Debtor filed a motion to approve a stipulation with
      secured creditor 5AIF Sycamore 2, LLC ("Sycamore") granting Sycamore relief from
      the automatic stay and agreeing to other terms (the "Stipulation") [doc. 101]. In the
      Stipulation, the parties provided that they "submit to the jurisdiction of the
      Bankruptcy Court and the courts of Los Angeles, California, whether state or federal."
      Stipulation, ¶ 17(f). On February 17, 2021, the Court entered an order approving the
      Stipulation (the "Order Approving Stipulation") [doc. 113].

      On May 20, 2021, the U.S. Trustee filed a motion to dismiss Debtor’s bankruptcy case
      [doc. 125]. On June 21, 2021, the Court entered an order dismissing Debtor’s
      bankruptcy case (the "Dismissal Order") [doc. 135]. On July 19, 2021, after dismissal
      of its case, Debtor filed a complaint in state court against Sycamore and other
      defendants, initiating case no. 21SMCV01219 (the "State Court Action"). On July 30,
      2021, Sycamore filed a motion to vacate the Dismissal Order and reinstate Debtor’s
      bankruptcy case (the "Motion") [doc. 144]. In the Motion, Sycamore requests
      reinstatement of Debtor’s bankruptcy case for Sycamore to: (A) request interpretation
      and enforcement of the Order Approving Stipulation; and (B) remove the State Court
      Action to this Court.

      Federal Rule of Civil Procedure ("Rule") 60(b) sets forth grounds for relief from a
      final order. In the Motion, Sycamore does not discuss any applicable grounds, under
      Rule 60(b) warranting relief from the Dismissal Order. Sycamore also does not
      discuss the impact of reinstatement of Debtor’s chapter 11 case. For instance, if
      Debtor cannot reorganize, and the Court reinstates Debtor’s bankruptcy case, the
      Court may convert the case to a chapter 7 case. If Sycamore seeks to have Debtor’s
      bankruptcy case "reinstated," Sycamore must file and serve a motion under Rule 60(b)
      and discuss these issues.


8/19/2021 4:42:53 PM                         Page 1 of 2
  Case 1:20-bk-11138-VK        Doc 148 Filed 08/20/21 Entered 08/20/21 10:10:27                   Desc
                                Main Document     Page 2 of 2




                             United States Bankruptcy Court
                              Central District of California
                                     San Fernando Valley
                               Judge Victoria Kaufman, Presiding
                                   Courtroom 301 Calendar

Thursday, August 19, 2021                                                       Hearing Room         301

1:30 PM
CONT...        1465V Donhill Drive, LLC                                                      Chapter 11

      Alternatively, if Sycamore merely requests interpretation of the Stipulation and/or the
      Order Approving Stipulation, Sycamore may file a motion requesting such relief
      without reinstating Debtor’s chapter 11 case. In connection with any such motion,
      Sycamore must discuss why this Court has subject matter jurisdiction [see, e.g., In re
      Ray, 624 F.3d 1124, 1136 (9th Cir. 2010] and, if the Court has subject matter
      jurisdiction, why the Court should not abstain for the parties to resolve this dispute in
      state court (to which the parties consented in the Stipulation).

      At this time, in light of the above, the Court will deny the Motion.

      The Court will prepare the Order.



                                      Party Information
  Debtor(s):
       1465V Donhill Drive, LLC                     Represented By
                                                      M. Jonathan Hayes




8/19/2021 4:42:53 PM                          Page 2 of 2
